     Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 1 of 64




                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                 MDL 2724
PRICING ANTITRUST LITIGATION                   16-MD-2724

                                               HON. CYNTHIA M. RUFE
IN RE: DOXYCYCLINE CASES

                                               LEAD CASE: 16-DX-27240
THIS DOCUMENT RELATE TO:                       DIRECT CASE: 16-DX-27241

ALL DOXYCYCLINE DIRECT PURCHASER
ACTIONS                                        JURY TRIAL DEMANDED


AHOLD USA, INC.; CÉSAR CASTILLO, INC.
FWK HOLDINGS, L.L.C.; KPH
HEALTHCARE SERVICES, INC., a/k/a
KINNEY DRUGS, INC.; and ROCHESTER
DRUG CO-OPERATIVE, INC.; on behalf of
themselves and all other similarly situated,

                         Plaintiffs,

v.
ACTAVIS HOLDCO U.S., INC.; HERITAGE
PHARMACEUTICALS, INC.; MAYNE
PHARMA USA, INC.; MYLAN INC.; MYLAN
PHARMACEUTICALS INC.; PAR
PHARMACEUTICAL, INC.; SUN
PHARMACEUTICAL INDUSTRIES, INC.; and
WEST-WARD PHARMACEUTICALS CORP.,


                           Defendants.



 DEFENDANT SUN PHARMACEUTICAL INDUSTRIES, INC.’S ANSWER TO THE
         DOXYCYCLINE CONSOLIDATED DIRECT PURCHASER
                   CLASS ACTION COMPLAINT
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 2 of 64




       Defendant Sun Pharmaceutical Industries, Inc. (“Sun”) hereby responds to the allegations

in Ahold USA, Inc., Cesar Castillo, Inc., FWK Holdings, LLC, KPH Healthcare Services, Inc.,

a/k/a Kinney Drugs, Inc., and Rochester Drug Co-Operative, Inc.’s (“Plaintiffs”) Direct Purchaser

Class Action Complaint and Demand for Jury Trial (the “Complaint”). The headings and sub-

headings in Plaintiffs’ Complaint require no response. However, to the extent a response is

required, Sun denies all allegations in the headings and sub-headings in Plaintiffs’ Complaint.

                                    I.      INTRODUCTION

       1.      Sun admits that the Plaintiffs purport to bring this action as a class action but denies

that there is any basis to do so. Sun denies that it has engaged in any wrongdoing alleged in the

Complaint and denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun

further states that it is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in Paragraph 1 and footnote 1, and, on that basis, denies those

allegations.

       2.      The allegations in Paragraph 2 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 2

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that pricing for generic drugs must be considered on a case-by-

case basis. On that basis, Sun lacks knowledge or information to admit or deny the allegations in

the first sentence of Paragraph 2, and denies those allegations. Sun further denies that it has

engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured

as a result of any conduct by Sun. Sun is without sufficient knowledge or information to admit or

deny the allegations that relate to any entities other than Sun, and, on that basis, denies those

allegations.




                                                -3-
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 3 of 64




       3.      The allegations in Paragraph 3 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 3 that relate

to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that

Plaintiffs have been injured as a result of any conduct by Sun. Sun is without sufficient knowledge

or information to admit or deny the allegations that relate to any entities other than Sun, and, on

that basis, denies those allegations.

       4.      Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the remaining allegations in Paragraph 4, and, on that basis, denies those allegations.

       5.      Sun admits that Doxycycline is a tetracycline antibiotic prescribed to patients for

the treatment of a variety of bacterial infections, including acne, urinary tract infections, eye

infections, Lyme disease, intestinal infections, sexually-transmitted diseases, and gum disease,

among others. Sun states that the referenced sources speak for themselves. Sun further states that

it is without sufficient knowledge or information to form a belief as to the truth of the allegations

that relate to any entities other than Sun and, on that basis, denies those allegations.

       6.      Sun admits that it distributes Doxycycline Hyclate Regular Release. Sun states that

the referenced sources speak for themselves. The remaining allegations in Paragraph 6 and

footnote 3state a legal conclusion to which no response is required. To the extent a response is

required, Sun denies the remaining allegations that relate to Sun and denies that Sun engaged in

any wrongful conduct. Sun is without sufficient knowledge or information to admit or deny the

allegations that relate to any entities other than Sun, and, on that basis, denies those allegations.

Sun further denies the remaining allegations in Paragraph 6 and footnote 3.

       7.      Sun states that the referenced sources speak for themselves.           The remaining

allegations in Paragraph 7 state a legal conclusion to which no response is required. To the extent




                                                 -4-
        Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 4 of 64




a response is required, Sun denies the allegations in Paragraph 7 that relate to Sun and denies that

Sun engaged in any wrongful conduct. Sun is without sufficient knowledge or information to

admit or deny the allegations that relate to any entities other than Sun, and, on that basis, denies

those allegations. Sun further denies the remaining allegations in Paragraph 7 and footnote 4.

       8.      Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 8 and, on that basis, denies those allegations. Sun

further denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that

Plaintiffs have been injured as a result of any conduct by Sun.

       9.      Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 9 and footnote 5 state legal conclusions to which no response is required. To the extent

a response is required, Sun denies the allegations in Paragraph 9 and footnote 5 that relate to Sun,

denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs

have been injured as a result of any conduct by Sun. Sun further states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations that relate to any entities

other than Sun and, on that basis, denies those allegations.

       10.     Sun states that the referenced sources speak for themselves. Sun admits that in May

2016, Sun received a grand jury subpoena from the DOJ Antitrust Division. The remaining

allegations in Paragraph 10 state legal conclusions to which no response is required. To the extent

a response is required, Sun denies the remaining allegations in Paragraph 10 that relate to Sun,

denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs

have been injured as a result of any conduct by Sun. Sun further states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations that relate to any entities

other than Sun and, on that basis, denies those allegations.




                                                 -5-
        Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 5 of 64




       11.     Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 11 and footnote 6 state legal conclusions to which no response is required. To the extent

a response is required, Sun denies the allegations in Paragraph 11 and footnote 6 that relate to Sun,

denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs

have been injured as a result of any conduct by Sun. Sun further states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations that relate to any entities

other than Sun and, on that basis, denies those allegations.

       12.     Sun admits that the Department of Justice filed Complaints in the U.S. District

Court for the Eastern District of Pennsylvania and states that those Complaints speak for

themselves. Sun further states that it is without sufficient information to form a belief about the

truth of the remaining allegations in Paragraph 12 and, on that basis, denies those allegations.

       13.     Sun admits that on January 9, 2017, a plea hearing was held in a case captioned

United States v. Glazer, No. 2:16-cr-00506, and states that the transcript of that hearing speaks for

itself. Sun states that the referenced sources speak for themselves. Sun further states that it is

without sufficient information to form a belief about the truth of the allegations in Paragraph 13

and footnote 7 and, on that basis, denies those allegations.

       14.     Sun admits that on January 9, 2017, a plea hearing was held in a case captioned

United States v. Malek, No. 2:16-cr-00508, and states that the transcript of that hearing speaks for

itself. Sun states that the referenced sources speak for themselves. Sun further states that it is

without sufficient information to form a belief about the truth of the allegations in Paragraph 14

and footnote 8 and, on that basis, denies those allegations.

       15.     Sun admits that the Department of Justice filed a motion in the U.S. District Court

for the Eastern District of Pennsylvania, and states that the motion speaks for itself. Sun further




                                                 -6-
        Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 6 of 64




states that the allegations contained in Paragraph 15 and footnote 9 relate to issues that have been

raised, but not proven, in the cited litigation, and, on that basis, denies those allegations. Sun

further states that it lacks knowledge or information sufficient to admit or deny the allegations as

to any other entity, such as other entities named in the cited Complaint. Sun further states that it

is without sufficient information to form a belief about the truth of the remaining allegations in

Paragraph 15 and footnote 9, and, on that basis, denies those allegations.

        16.     Sun admits that the attorneys general of certain states filed a Complaint in the U.S.

District Court for the District of Connecticut against certain generic pharmaceutical drug

manufacturers, and states that the Complaint speaks for itself. Sun states that the referenced

sources speak for themselves.       Sun further states that the allegations in Paragraph 16 and

footnotes 10, 11, and 12 relate to issues that have been raised, but not proven, in the cited litigation,

and, on that basis, denies those allegations. The remaining allegations in Paragraph 16 and

footnotes 10, 11, and 12 state a legal conclusion to which no response is required. To the extent a

response is required, Sun denies the remaining allegations in Paragraph 16 and footnotes 10, 11,

and 12. Sun further states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations that relate to entities other than Sun and, on that basis, denies

those allegations.

        17.     Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to admit or deny the allegations in Paragraph 17.

        18.     The allegations in Paragraph 18 state a legal conclusion to which no response is

required. To the extent a response is required, Sun denies the remaining allegations in Paragraph

18 that relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and

denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that




                                                  -7-
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 7 of 64




it is without sufficient knowledge or information to admit or deny the allegations that relate to any

entities other than Sun, and, on that basis, denies those allegations.

       19.     Sun admits that Plaintiffs purport to be direct purchasers and purport to bring claims

under Section 1 of the Sherman Act. The remaining allegations in Paragraph 19 state a legal

conclusions to which no response is required. To the extent a response is required, Sun denies the

remaining allegations in Paragraph 19, denies that it has engaged in any wrongdoing alleged in the

Complaint, and denies that Plaintiffs have been injured as a result of any conduct by Sun.

                             II.     JURISDICTION AND VENUE

       20.     Sun admits that Plaintiffs purport to bring this action under Section 4 of the Clayton

Act and for violations of Section 1 of the Sherman Antitrust Act, and that this Court has jurisdiction

over this action. The remaining allegations in Paragraph 20 state legal conclusions to which no

response is required. To the extent a response is required, Sun denies the remaining allegations in

Paragraph 20, denies that it has engaged in any wrongdoing alleged in the Complaint and denies

that Plaintiffs have been injured as a result of any conduct by Sun.

       21.     Sun admits that venue is proper in this district for this action only. The remaining

allegations in Paragraph 21 state legal conclusions to which no response is required. To the extent

a response is required, Sun denies the remaining allegations.

       22.     Sun admits that it distributed Doxycycline Hyclate Regular Release. The remaining

allegations in Paragraph 22 state legal conclusions to which no response is required. To the extent

a response is required, Sun denies the remaining allegations in Paragraph 22 that relate to Sun.

Sun further states that it is without sufficient knowledge or information to admit or deny the

allegations that relate to any entities other than Sun, and, on that basis, denies those allegations.

       23.     Sun admits that this Court has jurisdiction over this action.          The remaining

allegations in Paragraph 23 state legal conclusions to which no response is required. To the extent


                                                 -8-
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 8 of 64




a response is required, Sun denies the remaining allegations in Paragraph 23, denies that it has

engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured

as a result of any conduct by Sun. Sun further states that it is without sufficient knowledge or

information to admit or deny the allegations that relate to any entities other than Sun, and, on that

basis, denies those allegations.

                                        III.    PARTIES

       24.     Sun denies that it has engaged in any wrongdoing alleged in the Complaint and

denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun states that it is

without sufficient knowledge or information to form a belief about the truth of the remaining

allegations in Paragraph 24 and, on that basis, denies those allegations.

       25.     Sun denies that it has engaged in any wrongdoing alleged in the Complaint and

denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun states that it is

without sufficient knowledge or information to form a belief about the truth of the remaining

allegations in Paragraph 25 and, on that basis, denies those allegations.

       26.     Sun denies that it has engaged in any wrongdoing alleged in the Complaint and

denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun states that it is

without sufficient knowledge or information to form a belief about the truth of the remaining

allegations in Paragraph 26 and, on that basis, denies those allegations.

       27.     Sun denies that it has engaged in any wrongdoing alleged in the Complaint and

denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun states that it is

without sufficient knowledge or information to form a belief about the truth of the remaining

allegations in Paragraph 27 and, on that basis, denies those allegations.

       28.     Sun denies that it has engaged in any wrongdoing alleged in the Complaint and

denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun states that it is


                                                -9-
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 9 of 64




without sufficient knowledge or information to form a belief about the truth of the remaining

allegations in Paragraph 28 and, on that basis, denies those allegations.

       29.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 29 and, on that basis, denies those allegations.

       30.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 30 and, on that basis, denies those allegations.

       31.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 31 and, on that basis, denies those allegations.

       32.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 32 and, on that basis, denies those allegations.

       33.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 33 and, on that basis, denies those allegations.

       34.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 34 and, on that basis, denies those allegations.

       35.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 35 and, on that basis, denies those allegations.

       36.     Sun admits that it is a distributor of Doxycycline Hyclate Regular Release, that Sun

is a Michigan corporation, Sun’s principal place of business is in Princeton, New Jersey, and that

Sun’s parent company, Sun Pharmaceutical Industries Ltd., a pharmaceutical company

incorporated in India, acquired URL Pharma, Inc. (“URL”), including Mutual Pharmaceutical

Company, Inc., in 2012. Sun denies the remaining allegations in Paragraph 36.

       37.     Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 37 and, on that basis, denies those allegations.




                                               - 10 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 10 of 64




       38.     The allegations in Paragraph 38 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 38 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       39.     The allegations in Paragraph 39 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 39 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       40.     The allegations in Paragraph 40 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 40 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       41.     The allegations in Paragraph 41 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 41 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is




                                                - 11 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 11 of 64




without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       42.     The allegations in Paragraph 42 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 42 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       43.     The allegations in Paragraph 43 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 43 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

                      IV.     INTERSTATE TRADE AND COMMERCE

        44.    Sun admits that it distributes Doxycycline Hyclate Regular Release. Sun is without

sufficient knowledge or information to admit or deny the remaining allegations in Paragraph 44

and, on that basis, denies those allegations.

       45.     Sun admits that it distributes Doxycycline Hyclate Regular Release. Sun is without

sufficient knowledge or information to admit or deny the remaining allegations in Paragraph 45

and, on that basis, denies those allegations.

       46.     Sun admits that it distributes Doxycycline Hyclate Regular Release. The remaining

allegations in Paragraph 46 state legal conclusions to which no response is required. To the extent

a response is required, Sun denies the remaining allegations in Paragraph 46 that relate to Sun,


                                                - 12 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 12 of 64




denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs

have been injured as a result of any conduct by Sun. Sun further states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations that relate to any entities

other than Sun and, on that basis, denies those allegations.

       47.     The allegations in Paragraph 47 state a legal conclusion to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 47 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to admit or deny the allegations that relate to any

entities other than Sun, and, on that basis, denies those allegations.

       48.     The allegations in Paragraph 48 state a legal conclusion to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 48 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to admit or deny the allegations that relate to any

entities other than Sun, and, on that basis, denies those allegations.

       49.     The allegations in Paragraph 49 state a legal conclusion to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 49 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to admit or deny the allegations that relate to any

entities other than Sun, and, on that basis, denies those allegations.




                                                 - 13 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 13 of 64




       50.     The allegations in Paragraph 50 state a legal conclusion to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 50 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to admit or deny the allegations that relate to any

entities other than Sun, and, on that basis, denies those allegations.

                               V.       FACTUAL ALLEGATIONS

       51.     Sun states that the referenced source speaks for itself. Sun denies that Paragraph

51 and footnote 13 provide a complete and/or accurate description of the aspects of the generic

drug industry purportedly described, and states that issues pertaining to sales, pricing, and the

market for pharmaceutical products must be considered on a case-by-case basis. On that basis,

Sun states that it is without sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 51 and footnote 13, and denies those allegations. Sun further states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations that relate to entities other than Sun and, on that basis, denies those allegations.

       52.     Sun states that the pertinent statutes and regulations speak for themselves. Sun

denies the characterization of these statutes and regulations.           The remaining allegations in

Paragraph 52 state legal conclusions to which no response is required. To the extent a response is

required, Sun denies the allegations.

       53.     Sun states that the pertinent statutes and regulations speak for themselves. Sun

denies the characterization of these statutes and regulations.           The remaining allegations in

Paragraph 53 state legal conclusions to which no response is required. To the extent a response is

required, Sun denies the allegations.




                                                - 14 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 14 of 64




       54.     Sun states that the pertinent statutes and regulations speak for themselves. Sun

denies the characterization of these statutes and regulations.        The remaining allegations in

Paragraph 54 state legal conclusions to which no response is required. To the extent a response is

required, Sun denies that Paragraph 54 provides a complete and/or accurate description of the

aspects of the generic drug industry purportedly described, and states that issues pertaining to sales,

pricing, and the market for pharmaceutical products must be considered on a case-by-case basis.

On that basis, Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 54, and denies those allegations. Sun further states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations that relate to entities other than Sun and, on that basis, denies those allegations.

       55.     Sun states that the laws, regulations, legislative history, and “economic literature”

described in Paragraph 55 speak for themselves. The remaining allegations in Paragraph 55 state

legal conclusions to which no response is required. To the extent a response is required, Sun denies

that Paragraph 55 provides a complete and/or accurate description of the aspects of the generic

drug industry purportedly described, and states that issues pertaining to sales, pricing, and the

market for pharmaceutical products must be considered on a case-by-case basis. On that basis,

Sun states that it is without sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 55, and denies those allegations.

       56.     The allegations in Paragraph 56 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that Paragraph 56 provides a complete

and/or accurate description of the aspects of the generic drug industry purportedly described, and

states that issues pertaining to sales, pricing, and the market for pharmaceutical products must be

considered on a case-by-case basis. On that basis, Sun states that it is without sufficient knowledge




                                                - 15 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 15 of 64




or information to form a belief about the truth of the allegations in Paragraph 56, and denies those

allegations. Sun further states that it is without sufficient knowledge or information to form a

belief about the truth of the allegations that relate to entities other than Sun and, on that basis,

denies those allegations.

       57.     Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 57 and footnotes 14 and 15 state legal conclusions to which no response is required. To

the extent a response is required, Sun denies that Paragraph 57 and footnotes 14 and 15 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in

Paragraph 57 and footnotes 14 and 15, and denies those allegations. Sun further states that it is

without sufficient knowledge or information to form a belief about the truth of the allegations that

relate to entities other than Sun and, on that basis, denies those allegations.

       58.     Sun states that the referenced source speaks for itself. The allegations in Paragraph

58 and footnote 16 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that Paragraph 58 and footnote 16 provide a complete and/or

accurate description of the aspects of the generic drug industry purportedly described, and states

that issues pertaining to sales, pricing, and the market for pharmaceutical products must be

considered on a case-by-case basis. On that basis, Sun states that it is without sufficient knowledge

or information to form a belief about the truth of the allegations in Paragraph 58 and footnote 16,

and denies those allegations.     Sun further states that it is without sufficient knowledge or




                                                - 16 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 16 of 64




information to form a belief about the truth of the allegations that relate to entities other than Sun

and, on that basis, denies those allegations.

       59.     The allegations in Paragraph 59 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that Paragraph 59 provides a complete

and/or accurate description of the aspects of the generic drug industry purportedly described, and

states that issues pertaining to sales, pricing, and the market for pharmaceutical products must be

considered on a case-by-case basis. On that basis, Sun states that it is without sufficient knowledge

or information to form a belief about the truth of the allegations in Paragraph 59, and denies those

allegations. Sun further states that it is without sufficient knowledge or information to form a

belief about the truth of the allegations that relate to entities other than Sun and, on that basis,

denies those allegations.

       60.     The allegations in Paragraph 60 and footnote 17 state legal conclusions to which

no response is required. To the extent a response is required, Sun denies that Paragraph 60 and

footnote 17 provide a complete and/or accurate description of the aspects of the generic drug

industry purportedly described, and states that issues pertaining to sales, pricing, and the market

for pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations in Paragraph 60 and footnote 17, and denies those allegations. Sun further states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

that relate to entities other than Sun and, on that basis, denies those allegations.

       61.     Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 61 and footnotes 18 and 19 state legal conclusions to which no response is required. To

the extent a response is required, Sun denies that Paragraph 61 and footnotes 18 and 19 provide a




                                                - 17 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 17 of 64




complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

61 and footnotes 18 and 19, and denies those allegations. Sun further states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations that relate

to entities other than Sun and, on that basis, denies those allegations.

       62.     Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 62 and footnotes 20, 21, and 22 state legal conclusions to which no response is required.

To the extent a response is required, Sun denies that the allegations in Paragraph 62 and footnotes

20, 21, and 22 provide a complete and/or accurate description of the aspects of the generic drug

industry purportedly described, and states that issues pertaining to sales, pricing, and the market

for pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations in Paragraph 62 and footnotes 20, 21, and 22, and denies those allegations. Sun further

states that it is without sufficient knowledge or information to form a belief about the truth of the

allegations that relate to entities other than Sun and, on that basis, denies those allegations.

       63.     Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 63 and footnotes 23 and 24 state legal conclusions to which no response is required. To

the extent a response is required, Sun denies that Paragraph 63 and footnotes 23 and 24 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without




                                                - 18 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 18 of 64




sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

63 and footnotes 23 and 24, and denies those allegations. Sun further states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations that relate

to entities other than Sun and, on that basis, denies those allegations.

       64.     The allegations in Paragraph 64 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that Paragraph 64 provides a complete

and/or accurate description of the aspects of the generic drug industry purportedly described, and

states that issues pertaining to sales, pricing, and the market for pharmaceutical products must be

considered on a case-by-case basis. On that basis, Sun states that it is without sufficient knowledge

or information to form a belief about the truth of the allegations in Paragraph 64, and denies those

allegations. Sun further states that it is without sufficient knowledge or information to form a

belief about the truth of the allegations that relate to entities other than Sun and, on that basis,

denies those allegations.

       65.     Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 65 and footnotes 25, 26, and 27 state legal conclusions to which no response is required.

To the extent a response is required, Sun denies that Paragraph 65 and footnotes 25, 26, and 27

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 65 and footnotes 25, 26, and 27, and denies those allegations. Sun further states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

that relate to entities other than Sun and, on that basis, denies those allegations.




                                                - 19 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 19 of 64




       66.     The allegations in Paragraph 66 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that Paragraph 66 provides a complete

and/or accurate description of the aspects of the generic drug industry purportedly described, and

states that issues pertaining to sales, pricing, and the market for pharmaceutical products must be

considered on a case-by-case basis. On that basis, Sun states that it is without sufficient knowledge

or information to form a belief about the truth of the allegations in Paragraph 66, and denies those

allegations. Sun further states that it is without sufficient knowledge or information to form a

belief about the truth of the allegations that relate to entities other than Sun and, on that basis,

denies those allegations.

       67.     Sun admits that on January 9, 2017, a plea hearing was held in a case captioned

United States v. Glazer, No. 2:16-cr-00506, and states that the transcript of that hearing speaks for

itself. Sun further admits that on January 9, 2017, a plea hearing was held in a case captioned

United States v. Malek, No. 2:16-cr-00508, and states that the transcript of that hearing speaks for

itself. The allegations in Paragraph 67 state legal conclusions to which no response is required.

To the extent a response is required, Sun states that it is without sufficient information to form a

belief about the truth of the remaining allegations in Paragraph 67 and, on that basis, denies those

allegations.

       68.     Sun admits that in May 2016, it received a grand jury subpoena from the Antitrust

Division of the DOJ. The allegations in Paragraph 68 state legal conclusions to which no response

is required. To the extent a response is required, Sun states that it is without sufficient knowledge

or information to form a belief as to the truth of the remaining allegations in Paragraph 68 that

relate to Sun and, on that basis, denies those allegations. Sun further states that it is without




                                               - 20 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 20 of 64




sufficient knowledge or information to form a belief about the truth of the allegations that relate

to entities other than Sun and, on that basis, denies those allegations.

       69.     Sun admits that the attorneys general of certain states filed a Complaint in the U.S.

District Court for the District of Connecticut against certain generic pharmaceutical drug

manufacturers, and states that the Complaint speaks for itself.            Sun further states that the

allegations in Paragraph 69 and footnote 28 relate to issues that have been raised, but not proven,

in the cited litigation, and, on that basis, denies those allegations. The remaining allegations in

Paragraph 69 and footnote 28, state a legal conclusion to which no response is required. To the

extent a response is required, Sun denies the remaining allegations in Paragraph 69 and footnote

28. Sun further states that it is without sufficient knowledge or information to form a belief about

the truth of the allegations that relate to entities other than Sun and, on that basis, denies those

allegations.

       70.     The allegations in Paragraph 70 state legal conclusions to which no response is

required. To the extent a response is required, Sun states that it is without sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 70 and, on that basis,

denies those allegations.

       71.     The allegations in Paragraph 71 and footnote 29 state legal conclusions to which

no response is required. To the extent a response is required, Sun denies that the allegations in

Paragraph 71 and footnote 29 provide a complete and/or accurate description of the aspects of the

generic drug industry purportedly described, and states that issues pertaining to sales, pricing, and

the market for pharmaceutical products must be considered on a case-by-case basis. On that basis,

Sun states that it is without sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 71 and footnote 29, and denies those allegations. Sun further states




                                                - 21 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 21 of 64




that it is without sufficient knowledge or information to form a belief about the truth of the

allegations that relate to entities other than Sun and, on that basis, denies those allegations.

       72.     The allegations in Paragraph 72 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 72

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 72, and denies those allegations. Sun further states that it is without sufficient

knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.

       73.     The allegations in Paragraph 73 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 73

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 73, and denies those allegations. Sun further states that it is without sufficient

knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.

       74.     The allegations in Paragraph 74 footnote 30 state legal conclusions to which no

response is required. To the extent a response is required, Sun denies that the allegations in

Paragraph 74 and footnote 30 provide a complete and/or accurate description of the aspects of the




                                                - 22 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 22 of 64




generic drug industry purportedly described, and states that issues pertaining to sales, pricing, and

the market for pharmaceutical products must be considered on a case-by-case basis. On that basis,

Sun states that it is without sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 74 and footnote 30, and denies those allegations. Sun further states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations that relate to entities other than Sun and, on that basis, denies those allegations.

       75.     Sun denies the allegations in Paragraph 75 that relate to Sun. Sun further states that

it is without sufficient knowledge or information to form a belief as to the truth of the allegations

that relate to any entities other than Sun and, on that basis, denies those allegations.

       76.     The allegations in Paragraph 76 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 76

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 76, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief about the truth of the allegations that relate to entities other than Sun and, on that

basis, denies those allegations.

       77.     The allegations in Paragraph 77 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 77

provide a complete and/or accurate description of the aspects of the generic drug industry




                                                - 23 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 23 of 64




purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 77, and denies those allegations. Sun further states that it is without sufficient

knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.

       78.     The allegations in Paragraph 78 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 78

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 78, and denies those allegations.

       79.     The allegations in Paragraph 79 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 79

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 79, and denies those allegations.

       80.     The allegations in Paragraph 80 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 80

provide a complete and/or accurate description of the aspects of the generic drug industry




                                                 - 24 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 24 of 64




purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 80, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun.

       81.     The allegations in Paragraph 81 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 81

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 81, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun.

       82.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 82 and, on that basis, Sun denies those allegations.

       83.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 83 and, on that basis, Sun denies those allegations.

       84.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 84 and, on that basis, Sun denies those allegations.

       85.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 85 and, on that basis, Sun denies those allegations.




                                               - 25 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 25 of 64




       86.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 86 and, on that basis, Sun denies those allegations.

       87.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 87 and, on that basis, Sun denies those allegations.

       88.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 88 and, on that basis, Sun denies those allegations.

       89.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 89 and, on that basis, Sun denies those allegations.

       90.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 90 and, on that basis, Sun denies those allegations.

       91.     The allegations in Paragraph 91 and footnote 31 state legal conclusions to which

no response is required. To the extent a response is required, Sun denies that the allegations in

Paragraph 91 and footnote 31 provide a complete and/or accurate description of the aspects of the

generic drug industry purportedly described, and states that issues pertaining to sales, pricing, and

the market for pharmaceutical products must be considered on a case-by-case basis. On that basis,

Sun states that it is without sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 91 and footnote 31, and denies those allegations. Sun further denies

that it has engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs have

been injured as a result of any conduct by Sun. Sun further states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations that relate to any entities

other than Sun and, on that basis, denies those allegations.

       92.     The allegations in Paragraph 92 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 92




                                                 - 26 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 26 of 64




provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 92, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

        93.     Sun states that the referenced laws and sources speak for themselves.               The

allegations in Paragraph 93 and footnote 33 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 93 and

footnote 33 provide a complete and/or accurate description of the aspects of the generic drug

industry purportedly described, and states that issues pertaining to sales, pricing, and the market

for pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations in Paragraph 93 and footnote 33, and denies those allegations. Sun further denies that

it has engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs have been

injured as a result of any conduct by Sun. Sun further states that it is without sufficient knowledge

or information to form a belief as to the truth of the allegations that relate to any entities other than

Sun and, on that basis, denies those allegations.




                                                 - 27 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 27 of 64




       94.     Sun states that the referenced sources speak for themselves. Sun further states that

it is without sufficient knowledge or information to form a belief as to the truth of the allegations

in Paragraph 94 and footnotes 34, 35, 36, and 37, and, on that basis, Sun denies those allegations.

       95.     Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 95 and footnotes 38, 39, and 40 state legal conclusions to which no response is required.

To the extent a response is required, Sun denies that the allegations in Paragraph 95 and footnotes

38, 39, and 40 provide a complete and/or accurate description of the aspects of the generic drug

industry purportedly described, and states that issues pertaining to sales, pricing, and the market

for pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations in Paragraph 95 and footnotes 38, 39, and 40, and denies those allegations. Sun further

states that it is without sufficient knowledge or information to form a belief as to the truth of the

allegations that relate to any entities other than Sun and, on that basis, denies those allegations.

       96.     Sun states that the referenced sources speak for themselves. Sun states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 96 and footnotes 41, 42, and 43 and, on that basis, Sun denies those allegations.

       97.     The allegations in Paragraph 97 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 97

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 97, and denies those allegations. Sun further denies that it has engaged in any




                                                - 28 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 28 of 64




wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

       98.     The allegations in Paragraph 98 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 98

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 98, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

       99.     Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 99 and, on that basis, Sun denies those allegations.

       100.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 100 and footnote 44 and, on that basis, Sun denies those

allegations.

       101.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 101 and, on that basis, Sun denies those allegations.




                                                 - 29 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 29 of 64




       102.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 102 and, on that basis, Sun denies those allegations.

       103.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 103 and, on that basis, Sun denies those allegations.

       104.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 104 and, on that basis, Sun denies those allegations.

       105.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 105 and, on that basis, Sun denies those allegations.

       106.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 106 and, on that basis, Sun denies those allegations.

       107.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 107 and, on that basis, Sun denies those allegations.

       108.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 108 and, on that basis, Sun denies those allegations.

       109.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 109 and, on that basis, Sun denies those allegations.

       110.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 110 and, on that basis, Sun denies those allegations.

       111.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 111 and, on that basis, Sun denies those allegations.

       112.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 112 and, on that basis, Sun denies those allegations.




                                               - 30 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 30 of 64




       113.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 113 and, on that basis, Sun denies those allegations.

       114.    The allegations in Paragraph 114 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 114

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 114, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

       115.    The allegations in Paragraph 115 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 115

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 115, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to




                                                 - 31 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 31 of 64




form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

       116.    The allegations in Paragraph 116 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations in Paragraph 116

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 116, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

       117.    The allegations in Paragraph 117 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 117 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       118.    The allegations in Paragraph 118 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 118 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is




                                                 - 32 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 32 of 64




without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       119.    Sun states that the referenced sources in Paragraph 119 and footnotes 46 and 47

speak for themselves. The allegations in Paragraph 119 and footnotes 46 and 47 state legal

conclusions to which no response is required. To the extent a response is required, Sun denies the

allegations in Paragraph 119 and footnotes 46 and 47 that relate to Sun, denies that it has engaged

in any wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result

of any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

       120.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. The remaining allegations in Paragraph

120 state legal conclusions to which no response is required. To the extent a response is required,

Sun denies the allegations in Paragraph 120 that relate to Sun, denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief as to the truth of the allegations that relate to any entities other than Sun and, on that

basis, denies those allegations.

       121.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 121 and footnote 48 and, on that basis, denies those allegations.




                                                 - 33 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 33 of 64




       122.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 122 and footnote 49 and, on that basis, denies those allegations.

       123.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 123 and, on that basis, denies those allegations.

       124.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 124 and, on that basis, denies those allegations.

       125.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 125 and, on that basis, denies those allegations.

       126.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 126 and, on that basis, denies those allegations.

       127.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 127 and, on that basis, denies those allegations.

       128.    Sun admits that Jim Kedrowski served on the board of GPhA in 2016. Sun states

that it is without sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 128 and, on that basis, denies those allegations.

       129.    Sun admits that it has been a member of GPhA. Sun states that the referenced

source speaks for itself. The allegations in Paragraph 129 and footnote 50 state legal conclusions

to which no response is required. To the extent a response is required, Sun denies the allegations

in Paragraph 129 and footnote 50 that relate to Sun. Sun further states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations that relate to any entities

other than Sun and, on that basis, denies those allegations.




                                                 - 34 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 34 of 64




       130.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations in Paragraph 130 and,

on that basis, denies those allegations.

       131.    Sun states that the referenced source speaks for itself. Sun states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations in Paragraph

131 and footnote 51 and, on that basis, denies those allegations.

       132.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 132 and, on that basis, denies those allegations.

       133.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 133 and, on that basis, denies those allegations.

       134.    Sun states that referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 134 and, on that basis, denies those allegations.

       135.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 135 and, on that basis, denies those allegations.

       136.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 136 and, on that basis, denies those allegations.

       137.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a




                                               - 35 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 35 of 64




belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       138.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       139.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       140.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       141.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.




                                                - 36 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 36 of 64




       142.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       143.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       144.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       145.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       146.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without




                                                - 37 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 37 of 64




sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       147.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       148.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       149.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 149 and, on that basis, Sun denies those allegations.

       150.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 150 and, on that basis, Sun denies those allegations.

       151.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       152.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a




                                                - 38 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 38 of 64




belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       153.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       154.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       155.    Sun admits that certain Sun employees sometimes attended trade association

meetings and industry events, but Sun lacks the knowledge or information sufficient to form a

belief as to who attended any particular meeting or event. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       156.    Sun admits that the attorneys general of certain states filed a Complaint in the U.S.

District Court for the District of Connecticut against certain generic pharmaceutical drug

manufacturers, and states that the Complaint referenced in Paragraph 156 and footnote 55 speaks

for itself. Sun states that the allegations contained in Paragraph 156 and footnote 55 relate to issues

that have been raised, but not proven, in the cited litigation, and, on that basis, denies those




                                                - 39 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 39 of 64




allegations. The remaining allegations in Paragraph 156 and footnote 55 state a legal conclusion

to which no response is required. Sun denies the allegations in Paragraph 156 and footnote 55 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       157.    Sun admits that the attorneys general of certain states filed a Complaint in the U.S.

District Court for the District of Connecticut against certain generic pharmaceutical drug

manufacturers, and states that the Complaint referenced in Paragraph 157 and footnote 56 speaks

for itself. Sun states that the allegations contained in Paragraph 157 and footnote 56 relate to issues

that have been raised, but not proven, in the cited litigation, and, on that basis, denies those

allegations. The remaining allegations in Paragraph 157 and footnote 56 state a legal conclusion

to which no response is required. Sun denies the allegations in Paragraph 157 and footnote 56 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

       158.    Sun admits that it has offices in New Jersey.          The remaining allegations in

Paragraph 158 state legal conclusions to which no response is required. To the extent a response

is required, Sun denies the allegations in Paragraph 158 that relate to Sun, denies that it has

engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured

as a result of any conduct by Sun. Sun further states that it is without sufficient knowledge or




                                                - 40 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 40 of 64




information to form a belief as to the truth of the allegations that relate to any entities other than

Sun and, on that basis, denies those allegations.

        159.    The allegations in Paragraph 159 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 159 that

relate to Sun. Sun further states that it is without sufficient knowledge or information to form a

belief as to the truth of the allegations that relate to any entities other than Sun and, on that basis,

denies those allegations.

        160.    The allegations in Paragraph 160 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 160 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

        161.    The allegations in Paragraph 161 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 161 that

relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies

that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations that

relate to any entities other than Sun and, on that basis, denies those allegations.

        162.    The allegations in Paragraph 162 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations of Paragraph 162

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for




                                                 - 41 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 41 of 64




pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 162, and denies those allegations. Sun further states that it is without sufficient

knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.

       163.    The allegations in Paragraph 163 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations of Paragraph 163

provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 163, and denies those allegations. Sun further states that it is without sufficient

knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.

       164.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 164 and, on that basis, denies those allegations.

       165.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 165 and, on that basis, denies those allegations.

       166.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 166 and, on that basis, denies those allegations.




                                               - 42 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 42 of 64




       167.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 167 and, on that basis, denies those allegations.

       168.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 168 and, on that basis, denies those allegations.

       169.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 169 and, on that basis, denies those allegations.

       170.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 170 and, on that basis, denies those allegations.

       171.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 171 and, on that basis, denies those allegations.

       172.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 172 and, on that basis, denies those allegations.

       173.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 173 and, on that basis, denies those allegations.

       174.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 174 and, on that basis, denies those allegations.




                                               - 43 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 43 of 64




       175.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 175 and, on that basis, denies those allegations.

       176.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 176 and, on that basis, denies those allegations.

       177.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 177 and, on that basis, denies those allegations.

       178.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 178 and, on that basis, denies those allegations.

       179.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 179 and, on that basis, denies those allegations.

       180.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 180 and, on that basis, denies those allegations.

       181.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 181 and, on that basis, denies those allegations.

       182.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 182 and, on that basis, denies those allegations.




                                                - 44 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 44 of 64




        183.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 183 and, on that basis, denies those allegations.

        184.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 184 and, on that basis, denies those allegations.

        185.    Sun states that it is without sufficient knowledge or information to form a belief as

to the truth of the allegations in Paragraph 185 and, on that basis, denies those allegations.

        186.    Sun admits that Plaintiffs purport to quote from an earnings call held by Sun

Pharmaceutical Industries Ltd. on November 14, 2013, but denies that Plaintiffs accurately and/or

completely quote from that call. Sun further states that the earnings call transcript speaks for itself.

Sun denies the remaining allegations in Paragraph 186.

        187.    Sun admits that Plaintiffs purport to quote from an earnings call held by Sun

Pharmaceutical Industries Ltd. on November 14, 2013, but denies that Plaintiffs accurately and/or

completely quote from that call. Sun further states that the earnings call transcript speaks for itself.

Sun Pharmaceutical Industries, Inc. denies the remaining allegations in Paragraph 187.

        188.    Sun admits that Plaintiffs purport to quote from an earnings call held by Sun

Pharmaceutical Industries Ltd. on February 13, 2014, but denies that Plaintiffs accurately and/or

completely quote from that call. Sun further states that the earnings call transcript speaks for itself.

Sun Pharmaceutical Industries, Inc. denies the remaining allegations in Paragraph 188.

        189.    Sun states that the referenced source speaks for itself.         Sun Pharmaceutical

Industries, Inc. denies the allegations in Paragraph 189 and footnote 57.

        190.    Sun Pharmaceutical Industries, Inc. denies the allegations in Paragraph 190.




                                                 - 45 -
      Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 45 of 64




       191.    Sun Pharmaceutical Industries, Inc. denies the allegations in Paragraph 191.

       192.    Sun denies the allegations in Paragraph 192.

       193.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 193 and footnote 58 and, on that basis, denies those allegations.

       194.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 194 and footnote 59 and, on that basis, denies those allegations.

       195.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 195 and, on that basis, denies those allegations.

       196.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 196 and footnote 60 and, on that basis, denies those allegations.

       197.    Sun states that the referenced source speaks for itself. Sun further states that it is

without sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 197 and, on that basis, denies those allegations.

       198.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

198 and footnote 61 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that the allegations of Paragraph 198 and footnote 61 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without




                                               - 46 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 46 of 64




sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

198 and footnote 61, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief about the truth of the allegations that relate to entities other than Sun and, on that

basis, denies those allegations.

       199.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

199 and footnote 62 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that the allegations of Paragraph 199 and footnote 62 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

199 and footnote 62, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief about the truth of the allegations that relate to entities other than Sun and, on that

basis, denies those allegations.

       200.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

200 and footnote 63 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that the allegations of Paragraph 200 and footnote 63 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical




                                               - 47 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 47 of 64




products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

200 and footnote 63, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief about the truth of the allegations that relate to entities other than Sun and, on that

basis, denies those allegations.

       201.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

201 and footnote 64 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that the allegations of Paragraph 201 and footnote 64 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

201 and footnote 64, and denies those allegations. Sun further denies that it has engaged in any

wrongdoing alleged in the Complaint, and denies that Plaintiffs have been injured as a result of

any conduct by Sun. Sun further states that it is without sufficient knowledge or information to

form a belief about the truth of the allegations that relate to entities other than Sun and, on that

basis, denies those allegations.

       202.    Sun admits that B. Douglas Hoey sent a letter to members of Congress dated

January 8, 2014, and states that the letter speaks for itself. The allegations in Paragraph 202 state

legal conclusions to which no response is required. To the extent a response is required, Sun denies

that the allegations of Paragraph 202 provide a complete and/or accurate description of the aspects




                                               - 48 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 48 of 64




of the generic drug industry purportedly described, and states that issues pertaining to sales,

pricing, and the market for pharmaceutical products must be considered on a case-by-case basis.

On that basis, Sun states that it is without sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 202, and denies those allegations.

       203.    Sun admits that on October 2, 2014, Representative Elijah E. Cummings and

Senator Bernie Sanders sent a letter to Dilip Shanghvi, and states that the letter speaks for itself.

The allegations in Paragraph 203 and footnote 65 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies that the allegations of Paragraph 203

and footnote 65 provide a complete and/or accurate description of the aspects of the generic drug

industry purportedly described, and states that issues pertaining to sales, pricing, and the market

for pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states

that it is without sufficient knowledge or information to form a belief about the truth of the

allegations in Paragraph 203 and footnote 65, and denies those allegations. Sun further states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

that relate to entities other than Sun and, on that basis, denies those allegations.

       204.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

204 and footnote 66 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that the allegations of Paragraph 204 and footnote 66 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

204 and footnote 66, and denies those allegations. Sun further states that it is without sufficient




                                                - 49 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 49 of 64




knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.

       205.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

205 and footnote 67 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that the allegations of Paragraph 205 and footnote 67 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

205 and footnote 67, and denies those allegations. Sun further states that it is without sufficient

knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.

       206.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

206 state legal conclusions to which no response is required. To the extent a response is required,

Sun denies that the allegations of Paragraph 206 provide a complete and/or accurate description of

the aspects of the generic drug industry purportedly described, and states that issues pertaining to

sales, pricing, and the market for pharmaceutical products must be considered on a case-by-case

basis. On that basis, Sun states that it is without sufficient knowledge or information to form a

belief about the truth of the allegations in Paragraph 206, and denies those allegations. Sun further

states that it is without sufficient knowledge or information to form a belief about the truth of the

allegations that relate to entities other than Sun and, on that basis, denies those allegations.

       207.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

207 state legal conclusions to which no response is required. To the extent a response is required,




                                                - 50 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 50 of 64




Sun states that it is without sufficient knowledge or information to admit or deny the allegations

in Paragraph 207, and denies those allegations.

       208.    Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 208 and footnotes 68 and 69 state legal conclusions to which no response is required.

To the extent a response is required, Sun denies that the allegations of Paragraph 208 and footnotes

68 and 69 provide a complete and/or accurate description of the aspects of the generic drug industry

purportedly described, and states that issues pertaining to sales, pricing, and the market for

pharmaceutical products must be considered on a case-by-case basis. On that basis, Sun states that

it is without sufficient knowledge or information to form a belief about the truth of the allegations

in Paragraph 208 and footnotes 68 and 69, and denies those allegations. Sun further states that it

is without sufficient knowledge or information to form a belief about the truth of the allegations

that relate to entities other than Sun and, on that basis, denies those allegations.

       209.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

209 and footnote 70 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies that the allegations of Paragraph 209 and footnote 70 provide a

complete and/or accurate description of the aspects of the generic drug industry purportedly

described, and states that issues pertaining to sales, pricing, and the market for pharmaceutical

products must be considered on a case-by-case basis. On that basis, Sun states that it is without

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

209 and footnote 70, and denies those allegations. Sun further states that it is without sufficient

knowledge or information to form a belief about the truth of the allegations that relate to entities

other than Sun and, on that basis, denies those allegations.




                                                - 51 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 51 of 64




       210.    The allegations in Paragraph 210 state legal conclusions to which no response is

required. To the extent a response is required, Sun states that it is without sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 210 and, on that basis,

denies those allegations. Sun further states that it is without sufficient knowledge or information

to form a belief as to the truth of the allegations that relate to any entities other than Sun and, on

that basis, denies those allegations.

       211.    Sun states that the referenced sources speak for themselves. Sun admits that on

January 9, 2017, a plea hearing was held in a case captioned United States v. Glazer, No. 2:16-cr-

00506, and states that the transcript of that hearing speaks for itself. Sun further admits that on

January 9, 2017, a plea hearing was held in a case captioned United States v. Malek, No. 2:16-cr-

00508, and states that the transcript of that hearing speaks for itself. The allegations in Paragraph

211 and footnotes 71 and 72 state legal conclusions to which no response is required. To the extent

a response is required, Sun states that it is without sufficient knowledge or information to form a

belief as to the truth of the allegations in Paragraph 211 and footnotes 71 and 72 and, on that basis,

denies those allegations. Sun further states that it is without sufficient knowledge or information

to form a belief as to the truth of the allegations that relate to any entities other than Sun and, on

that basis, denies those allegations.

       212.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

212 and footnote 73 state legal conclusions to which no response is required. To the extent a

response is required, Sun states that it is without sufficient knowledge or information to form a

belief as to the truth of the allegations in Paragraph 212 and footnote 73 and, on that basis, denies

those allegations.




                                                - 52 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 52 of 64




       213.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

213 and footnote 74 state legal conclusions to which no response is required. To the extent a

response is required, Sun states that it is without sufficient knowledge or information to form a

belief as to the truth of the allegations in Paragraph 213 and footnote 74 and, on that basis, denies

those allegations.

       214.    Sun states that the referenced sources speaks for themselves. The allegations in

Paragraph 214 and footnotes 75 and 76 state legal conclusions to which no response is required.

To the extent a response is required, Sun states that it is without sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 214 and footnotes 75

and 76 and, on that basis, denies those allegations.

       215.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

215 and footnotes 77 and 78 state legal conclusions to which no response is required. To the extent

a response is required, Sun states that it is without sufficient knowledge or information to form a

belief as to the truth of the allegations in Paragraph 215 and footnotes 77 and 78 and, on that basis,

denies those allegations.

       216.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

216 and footnotes 79 and 80 state legal conclusions to which no response is required. To the extent

a response is required, Sun states that it is without sufficient knowledge or information to form a

belief as to the truth of the allegations in Paragraph 216 and footnotes 79 and 80 and, on that basis,

denies those allegations.

       217.    Sun admits that in May 2016, it received a grand jury subpoena from the Antitrust

Division of the DOJ. Sun states that the referenced sources speak for themselves. The allegations

in Paragraph 217 and footnotes 81 and 82 state legal conclusions to which no response is required.




                                                - 53 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 53 of 64




To the extent the allegations relate to Sun, Sun states that it is without sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 217 and footnotes 81

and 82 and, on that basis, denies those allegations.

       218.    The allegations in Paragraph 218 state legal conclusions to which no response is

required. To the extent the allegations relate to Sun, Sun states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations in Paragraph 218 and,

on that basis, denies those allegations.

       219.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

219 and footnotes 83, 84, 85, and 86 state legal conclusions to which no response is required. To

the extent a response is required, Sun denies the allegations.

       220.    The allegations in Paragraph 220 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations.

       221.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

221 and footnote 87 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies the allegations.

       222.    Sun admits that the Department of Justice filed Complaints in the U.S. District

Court for the Eastern District of Pennsylvania and states that those Complaints speak for

themselves. Sun also admits that on January 9, 2017, a plea hearing was held in a case captioned

United States v. Glazer, No. 2:16-cr-00506, and states that the transcript of that hearing speaks for

itself. Sun further admits that on January 9, 2017, a plea hearing was held in a case captioned

United States v. Malek, No. 2:16-cr-00508, and states that the transcript of that hearing speaks for

itself. The remaining allegations in Paragraph 222 state legal conclusions to which no response is

required. To the extent a response is required, Sun states that it is without sufficient knowledge or




                                               - 54 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 54 of 64




information to admit or deny the remaining allegations in Paragraph 222, and, on that basis, denies

those allegations.

       223.    Sun states that the referenced sources speak for themselves. The allegations in

Paragraph 223 and footnotes 88, 89, and 90 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 223 and

footnotes 88, 89, and 90 that relate to Sun, denies that it has engaged in any wrongdoing alleged

in the Complaint, and denies that Plaintiffs have been injured as a result of any conduct by Sun.

Sun further states that the allegations contained in Paragraph 223 and footnotes 88, 89, and 90

relate to issues that have been raised, but not proven, in the cited litigation, and, on that basis,

denies those allegations. Sun further states that it is without sufficient knowledge or information

to form a belief as to the truth of the allegations that relate to any entities other than Sun and, on

that basis, denies those allegations.

       224.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

224 and footnote 91 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies the allegations in Paragraph 224 and footnote 91 that relate to

Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that

Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       225.    Sun states that the referenced sources speak for themselves. Sun admits that the

attorneys general of certain states filed a complaint in the U.S. District Court for the District of

Connecticut against certain generic pharmaceutical drug manufacturers, and states that the

Complaint in Paragraph 225 and footnotes 92 and 93 speaks for itself. Sun further states that the




                                                - 55 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 55 of 64




allegations in Paragraph 225 and footnotes 92 and 93 relate to issues that have been raised, but not

proven, in the cited litigation, and, on that basis, denies those allegations. The remaining

allegations in Paragraph 225 and footnotes 92 and 93, state a legal conclusion to which no response

is required. To the extent a response is required, Sun denies the remaining allegations in Paragraph

225 and footnotes 92 and 93. Sun further states that it is without sufficient knowledge or

information to form a belief about the truth of the allegations that relate to entities other than Sun

and, on that basis, denies those allegations.

       226.      Sun states that the referenced source speaks for itself. Sun further states that the

allegations in Paragraph 226 and footnote 94 relate to issues that have been raised, but not proven,

in the cited litigation, and, on that basis, denies those allegations. The remaining allegations in

Paragraph 226 and footnote 94, state a legal conclusion to which no response is required. To the

extent a response is required, Sun denies the remaining allegations in Paragraph 226 and footnote

94. Sun further states that it is without sufficient knowledge or information to form a belief about

the truth of the allegations that relate to entities other than Sun and, on that basis, denies those

allegations.

       227.      Sun states that the referenced sources speak for themselves. Sun further states that

the allegations in Paragraph 227 and footnote 95 relate to issues that have been raised, but not

proven, in the cited litigation, and, on that basis, denies those allegations. The remaining

allegations in Paragraph 227 and footnote 95 state a legal conclusion to which no response is

required.      To the extent a response is required, Sun denies the remaining allegations in

Paragraph 227 and footnote 95. Sun further states that it is without sufficient knowledge or

information to form a belief about the truth of the allegations that relate to entities other than Sun

and, on that basis, denies those allegations.




                                                - 56 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 56 of 64




       228.    Sun states that the referenced source speaks for itself. The allegations in Paragraph

228 and footnote 96 state legal conclusions to which no response is required. To the extent a

response is required, Sun denies the allegations in Paragraph 228 and footnote 96 that relate to

Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and denies that

Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that it is without

sufficient knowledge or information to form a belief as to the truth of the allegations that relate to

any entities other than Sun and, on that basis, denies those allegations.

       229.    Sun states the referenced source speaks for itself. The allegations in Paragraph 229

and footnote 97 state legal conclusions to which no response is required. To the extent a response

is required, Sun denies the allegations in Paragraph 229 and footnote 97 that relate to Sun, denies

that it has engaged in any wrongdoing alleged in the Complaint, and denies that Plaintiffs have

been injured as a result of any conduct by Sun. Sun further states that it is without sufficient

knowledge or information to form a belief as to the truth of the allegations that relate to any entities

other than Sun and, on that basis, denies those allegations.

       230.    Sun states that the allegations in Paragraph 230 state legal conclusions to which no

response is required. To the extent a response is required, Sun denies the allegations in Paragraph

230 that relate to Sun, denies that it has engaged in any wrongdoing alleged in the Complaint, and

denies that Plaintiffs have been injured as a result of any conduct by Sun. Sun further states that

it is without sufficient knowledge or information to form a belief as to the truth of the allegations

that relate to any entities other than Sun and, on that basis, denies those allegations.

                            VI.     THE DOXYCYCLINE MARKET

       231.    The allegations in Paragraph 231 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 231.




                                                 - 57 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 57 of 64




       232.    The allegations in Paragraph 232 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 232.

       233.    The allegations in Paragraph 233 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 233.

                           VII.   CLASS ACTION ALLEGATIONS

       234.    The allegations in Paragraph 234 state legal conclusions to which no response is

required. To the extent a response is required, Sun admits that Plaintiffs purport to bring an action

on behalf of the class described in Paragraph 234. Sun denies that any such class has been properly

asserted or may be certified under Federal Rule of Civil Procedure 23. Sun denies the remaining

allegations in Paragraph 234.

       235.    The allegations in Paragraph 235 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations.

       236.    The allegations in Paragraph 236 state legal conclusions to which no response is

required. To the extent a response is required, Sun admits that Plaintiffs purport to bring an action

on behalf of the class described in Paragraph 236. Sun denies that any such class has been properly

asserted or may be certified under Federal Rule of Civil Procedure 23. Sun denies the remaining

allegations in Paragraph 236.

       237.    The allegations in Paragraph 237 state a legal conclusion to which no response is

required. To the extent a response is required, Sun lacks sufficient knowledge or information to

admit or deny the allegations, and, on that basis, denies the allegations in Paragraph 237.

       238.    The allegations in Paragraph 238 state a legal conclusion to which no response is

required. To the extent a response is required, Sun lacks sufficient knowledge or information to

admit or deny the allegations, and, on that basis, denies the allegations in Paragraph 238.




                                               - 58 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 58 of 64




       239.    The allegations in Paragraph 239 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the remaining allegations in Paragraph

239.

       240.    The allegations in Paragraph 240 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 240.

       241.    The allegations in Paragraph 241 state legal conclusions to which no response is

required. To the extent a response is required, Sun admits that Plaintiffs purport to bring an action

on behalf of the class described in Paragraph 241. Sun denies that any such class has been properly

asserted or may be certified under Federal Rule of Civil Procedure 23. Sun denies the remaining

allegations in Paragraph 241.

       242.    The allegations in Paragraph 242 state legal conclusions to which no response is

required. To the extent a response is required, Sun admits that Plaintiffs purport to bring an action

on behalf of the class described in Paragraph 242. Sun denies that any such class has been properly

asserted or may be certified under Federal Rule of Civil Procedure 23. Sun denies the remaining

allegations in Paragraph 242.

                                 VIII. ANTITRUST INJURY

       243.    The allegations in Paragraph 243 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 243.

       244.    The allegations in Paragraph 244 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 244.

       245.    The allegations in Paragraph 245 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 245.

       246.    The allegations in Paragraph 246 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 246.


                                               - 59 -
      Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 59 of 64




IX.     CLAIM FOR RELIEF – VIOLATION OF SECTION 1 OF THE SHERMAN ACT

      247.     Sun incorporates by reference its response to all of the allegations above.

      248.     The allegations in Paragraph 248 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 248.

      249.     The allegations in Paragraph 249 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 249.

      250.     The allegations in Paragraph 250 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 250.

      251.     The allegations in Paragraph 251 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 251.

      252.     The allegations in Paragraph 252 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 252.

      253.     The allegations in Paragraph 253 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 253.

      254.     The allegations in Paragraph 254 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 254.

      255.     The allegations in Paragraph 255 state legal conclusions to which no response is

required. To the extent a response is required, Sun denies the allegations in Paragraph 255.

              X.      RESPONSE TO PLAINTIFFS’ PRAYER FOR RELIEF

       The Prayer for Relief states legal conclusions to which no response is required. To the

extent a response is required, Sun denies that Plaintiffs are entitled to any of the relief sought in

the Complaint.




                                               - 60 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 60 of 64




                                 XI.     JURY TRIAL DEMAND

       No response is required to Plaintiffs’ jury demand. To the extent a response is required,

Sun denies that Plaintiffs are entitled to any of the relief they seek.

       Sun denies any and all remaining allegations in the Complaint that are not expressly and

specifically admitted above.

                                   AFFIRMATIVE DEFENSES

       Without assuming any burdens that it would not otherwise bear, Sun asserts the following

affirmative defenses. Sun reserves the right to amend or supplement its Affirmative Defenses:

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiffs are barred from recovery for some or all of the claims asserted against Sun

because Plaintiffs failed to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

       Plaintiffs are barred from recovery for some or all of the claims asserted against Sun

because Plaintiffs lacks standing to assert their claims.

                               THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not suffered injury

proximately caused by any conduct of Sun and/or have not suffered, and will not suffer, injury of

the type that the relevant statutes were designed to prevent.

                               FIFTH AFFIRMATIVE DEFENSE

       The damages alleged in Plaintiffs’ Complaint, if any, were caused, in whole or in part, by

Plaintiffs’ own conduct, by the conduct of persons or entities with regard to whom Plaintiffs are




                                                 - 61 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 61 of 64




legally responsible, and/or by the conduct of persons or entities with regard to whom Sun is not

legally responsible, and not by any alleged conduct on the part of Sun.

                                SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs’ alleged damages, if

any, are too speculative and uncertain.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claim for damages is barred in whole or in part by Plaintiffs’ failure to exercise

due care to avoid, mitigate or protect against any damages allegedly sustained.

                              EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver, estoppel,

unclean hands, and/or laches.

                               NINTH AFFIRMATIVE DEFENSE

       To the extent Plaintiffs’ claims would result in Sun paying damages to more than one

claimant for the same alleged overcharge, they are barred because such multiple liability would

violate rights guaranteed to Sun by the United States Constitution, including, without limitation,

rights guaranteed under the Due Process Clause of the Fourteenth Amendment.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the acts or omissions of Sun did

not substantially lessen competition in any properly defined market.

                            ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Sun’s actions were in the

furtherance of legitimate business interests of Sun and were not part of any contract, combination,

or conspiracy in restraint of trade.




                                               - 62 -
       Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 62 of 64




                            TWELFTH AFFIRMATIVE DEFENSE

        Without admitting the existence of any contract, combination or conspiracy in restraint of

trade, and expressly denying same, Plaintiffs’ claims are barred, in whole or in part, by non-settling

Defendants’ right to set off any amounts paid to Plaintiffs by any Defendants who have settled, or

do settle, Plaintiffs’ claims against them in this action.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        This action cannot be certified as a class action under the provisions of Rule 23 of the

Federal Rules of Civil Procedure.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Sun also reserves all affirmative defenses under Federal Rule of Civil Procedure 8(c) and

any other defenses, at law or in equity, that may now exist or in the future be available based on

discovery and further factual investigation in this case.

        Sun adopts by reference any additional, applicable defense pleaded by the other Defendants

in this matter.

        Sun, further, denies each and every allegation of Plaintiffs’ Complaint except as expressly

admitted or qualified above. Sun prays that the Complaint be dismissed with prejudice, that the

Court find Plaintiffs are not entitled to any judgment or relief, that the Court enter judgment in

favor of Sun and against Plaintiffs, and that the Court award Sun such other relief as the Court

deems just and proper.




                                                 - 63 -
     Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 63 of 64




Dated: January 31, 2019                Respectfully submitted,

                                       /s/ J. Douglas Baldridge
                                       J. Douglas Baldridge
                                       Lisa Jose Fales
                                       Danielle R. Foley
                                       VENABLE LLP
                                       600 Massachusetts Avenue, NW
                                       Washington, D.C. 20001
                                       (202) 344-4000
                                       jbaldridge@venable.com
                                       ljfales@venable.com
                                       drfoley@venable.com

                                        Thomas J. Welling, Jr.
                                        Benjamin P. Argyle
                                       VENABLE LLP
                                       1270 Avenue of the Americas
                                       24th Floor
                                       New York, New York 10020
                                       (212) 307-5500
                                       tjwelling@venable.com
                                       bpargyle@venable.com

                                       Counsel for Defendant Sun Pharmaceutical
                                       Industries, Inc.




                                  - 64 -
      Case 2:16-DX-27241-CMR Document 112 Filed 01/31/19 Page 64 of 64




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2019, a copy of the foregoing Answer was served on

counsel for all parties through this Court’s CM/ECF System.

 Dated: January 31, 2019
                                            /s/ J. Douglas Baldridge
                                            J. Douglas Baldridge




                                            - 65 -
